         Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 1 of 19



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                               ENTERED
                                                                                                                    11/19/2018
In re:                                                     §
HOU-TEX BUILDERS, LLC, et al., 1                           §             Case No. 18-34658
                                                                         Chapter 11
                                                           §
                  DEBTORS.
                                                           §
                                                           §
                                                           §

              INTERIM ORDER AUTHORIZING DEBTORS TO OBTAIN CREDIT
                PURSUANT TO SECOND FUNDING COMMITMENT LETTER

         The Court, having considered the Motion for Authority To Obtain Credit Pursuant to Second

Funding Commitment Letter [Dkt. No. 134
                                    ___] (the “Motion”) filed by Houtex Builders, LLC; 415

Shadywood, LLC and 2203 Looscan Lane, LLC (collectively, the “Debtors”),2 any responses to the

Motion, the statements of counsel, and the record in this case, and having held a hearing on the

Motion, finds that: (a) it has jurisdiction over this matter pursuant to 28 U.S.C. § 1334; (b) this is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2); (c) the relief requested in the Motion is in the

best interests of the Debtors’ estates, their creditors, and other parties-in-interest; (d) proper and

adequate notice of the Motion and hearing thereon has been given and no other or further notice is

necessary; and (e) good and sufficient cause exists for the granting of the relief requested.

Therefore, it is ORDERED that:

         1.       For the period of time from November 18, 2018, the day following the end of the

budget period under the first commitment letter approved by this Court pursuant to that certain

Final Order Authorizing Debtor’s to Obtain Credit [ECF 70] to the date of the hearing to consider


1        The names of the debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Houtex Builders, LLC (2111), 2203 Looscan, LLC (1418) and 415 Shadywood, LLC
         (7627).
2        Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


ORDER AUTHORIZING DEBTOR TO OBTAIN CREDIT
       Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 2 of 19



the relief requested in the Motion on a final basis, the Debtors are authorized to borrow funds from

Charles C. Foster (the “Lender”) pursuant to the terms of the commitment letter attached hereto as

Exhibit A (the “Commitment Letter”) as follows:

               A.   The Debtor Houtex Builders, LLC (“Houtex”) is authorized to incur debt in the

       principal sum not to exceed $106,521.00 (the actual amount borrowed together with interest,

       the “Houtex Loan”) and shall be entitled to use the proceeds to pay all ordinary and

       necessary expenses in the ordinary course of its business for the purposes contained in the

       budget (the “Houtex Budget”) attached as Exhibit B-1 to the Commitment Letter.

               B. The Debtor 215 Shadywood, LLC (“Shadywood”) is authorized to incur debt in

       the principal sum not to exceed $55,887.00 (the actual amount borrowed together with

       interest, the “Shadywood Loan”) and shall be entitled to use the proceeds to pay all ordinary

       and necessary expenses in the ordinary course of its business for the purposes contained in

       the budget (the “Shadywood Budget”) attached as Exhibit B-2 to the Commitment Letter.

               C. The Debtor 2203 Looscan, LLC (“Looscan”) is authorized to incur debt in the

       principal sum not to exceed $55,666.00 (the actual amount borrowed together with interest,

       the “Looscan Loan”) and shall be entitled to use the proceeds to pay all ordinary and

       necessary expenses in the ordinary course of its business for the purposes contained in the

       budget (the “Looscan Budget” and together with the Houtex Budget and Shadywood

       Budget, the “Budgets”) attached as Exhibit B-3 to the Commitment Letter.

       2.      If there is a delay in payment of certain amounts provided for under the Budgets

because such amounts require Bankruptcy Court approval or there is another reason for delay in the

payment, then such amounts are still authorized under the Budgets even if not paid for in the week

allocated on the Budget so long as the total amount for such item does not exceed the budgeted

amount for such item for all the periods on and prior to the actual week such item is paid.
        Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 3 of 19



        3.         The Lender’s claim, including reasonable attorneys’ fees in the event of a default,

against each Debtor will be an allowed administrative expense claim which shall have priority over any or

all administrative expenses of the kind specified in section 503(b) or 507(b) of this title with respect to

such Debtor, provided that the administrative expense claim will be subject to and subordinate to the

administrative expense claims for the items incurred and paid for pursuant to the Budgets.

        4.      The Lender is hereby granted a lien on property of the Debtors’ estates that is not

otherwise subject to a lien.

        5.      The Lender is granted a junior lien on property of the estate that is subject to a lien;

provided that the Debtors reserve their rights to challenge the validity of any pre-petition liens and

associated claims and/or avoid the liens by an avoidance action.

        6.      The liens granted to the Lender for the Houtex Loan are on the property of Houtex,

the liens granted to the Lender for the Shadywood Loan are on the property of Shadywood, and the

liens granted to the Lender for the Looscan Loan are on the property of Looscan; the liens are not

cross-collateralized between the Debtors.

        7.      This Court shall hold a hearing to consider the relief requested in the Motion on a

final basis on ____________
               December 5,         ____, 2018 at ___:___ _.m. (CT) at the Unites States Bankruptcy
                                                 11:00 a.m

Court for the Southern District of Texas, Courtroom 401 before the Honorable Judge Norman (the

“Final Hearing”)

        8.      Within two business days of entry of this Interim Order the Debtors shall serve, by

United States mail, first-class postage prepaid, a copy of this Interim Order on the parties having

been given notice of the Interim Hearing, and to any other party that has filed a request for notices

with this Court.
       Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 4 of 19



       9.      The Debtors shall file on the docket in the above-referenced jointly administered

bankruptcy cases a proposed Final Order Authorizing Debtors to Obtain Credit and Use Proceeds Pursuant

to the Second Funding Commitment Letter by __________
                                           November 30___, 2018.

       10.     Any party in interest that wants to object to the relief requested in the Motion on a

final basis shall file written objections with the Clerk of the Court no later than on ____________
                                                                                    December 3,

___, 2018 at 5:00 p.m. (Central Time), which objections shall be served so as to be received on or

before such date by: (a) Diamond McCarthy LLP, 909 Fannin, 37th Floor, Two Houston Center,

Houston, Texas 77010, Attention Charles Rubio, Esq. and Max Beatty, attorneys for the Debtors,

and (b) the Office of the U.S. Trustee, 515 Rusk Street, Suite 3516, Houston, Texas 77002,

Attention: Hector Duran, Esq.; (c) Kasowitz Benson Torres LLP, 1415 Louisiana Street, Suite 2100,

Houston, Texas 77002. Attention: Kyung S. Lee, attorneys for Charles Foster, the Lender.

       11.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted by this order.

       12.     This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation of this order.



SIGNED this              day of         , 2018.

                           November
                            November 19, 2018
                                     01, 2018
                                                  UNITED STATES BANKRUPTCY JUDGE
Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 5 of 19




                            Exhibit A

                    Second Commitment Letter
Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 6 of 19
Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 7 of 19
Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 8 of 19
Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 9 of 19
Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 10 of 19
Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 11 of 19
Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 12 of 19
Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 13 of 19
Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 14 of 19
Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 15 of 19
Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 16 of 19
Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 17 of 19
Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 18 of 19
Case 18-34658 Document 144 Filed in TXSB on 11/19/18 Page 19 of 19
